UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6029


RICHARD MAYFIELD,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:10-cv-01203-JFA)


Submitted:   April 28, 2011                    Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Mayfield, Appellant Pro Se. Melody Jane Brown, Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard Mayfield seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                       28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the    merits,      a   prisoner     satisfies       this    standard    by

demonstrating         that     reasonable        jurists     would     find    that     the

district       court’s     assessment       of    the   constitutional         claims    is

debatable      or     wrong.        Slack   v.     McDaniel,     529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at   484-85.          We   have     independently       reviewed       the    record    and

conclude       that    Mayfield      has    not    made    the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We also deny Mayfield’s motion to appoint counsel.

We   dispense       with     oral   argument       because    the    facts     and    legal



                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3